Citation Nr: 0610524	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  05-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.


FINDING OF FACT

The veteran does not have non-Hodgkin's lymphoma, or 
residuals thereof.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for non-
Hodgkin's lymphoma.  He says that he developed a melanoma on 
his chest after service, that it later spread to the lymph 
nodes under his right arm, and that he was told by a VA nurse 
that, when cancer spreads to the lymph nodes, it becomes non-
Hodgkin's lymphoma.  Based on that information, he feels that 
he should have been diagnosed with the condition.  He seeks 
to establish service connection on the basis of in-service 
exposure to herbicides in Vietnam.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, slip op. at 11-13 (U.S. Vet. App. March 3, 
2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id. slip op. at 17.

In the present case, the Board finds that VA satisfied its 
duty to notify by means of a January 2004 letter to the 
veteran.  That letter, which was sent before the RO issued 
its initial unfavorable decision on the veteran's claim in 
March 2004, informed the veteran that non-Hodgkin's lymphoma 
is a disease for which service connection may be presumed 
based on exposure to herbicides in Vietnam.  It also informed 
him, among other things, that in order to substantiate his 
claim for service connection for non-Hodgkin's lymphoma, VA 
needed medical evidence showing findings, diagnosis, and 
treatment for that condition.  He was notified of his and 
VA's respective duties for obtaining the evidence, and he was 
asked to send any medical reports he had.

The Board acknowledges that the January 2004 letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection for 
the claimed condition was established.  However, neither of 
those questions is currently before the Board.  Indeed, as 
set forth below, the Board has determined that the veteran's 
claim for service connection must be denied.  Consequently, 
no rating or effective date will be assigned as a matter of 
law.  Under the circumstances, the Board finds that the 
January 2004 notice is sufficient for purposes of deciding 
the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of his VA and private 
medical treatment, and he has not identified, and/or provided 
releases for, any other relevant evidence that exists and can 
be procured.

The Board acknowledges that the veteran has not been afforded 
a formal VA compensation examination and/or medical opinion 
in connection with this claim, and that no statement has been 
obtained from the VA nurse who reportedly told him, in 
effect, that melanoma becomes "non-Hodgkin's lymphoma" when 
it metastasizes to a lymph node.  In this case, however, as 
discussed below, the record as it currently exists contains 
sufficient medical evidence to decide the claim without a 
formal VA compensation examination and/or medical opinion.  
38 C.F.R. § 3.159(c)(4)(i).  Further, with respect to the 
nurse's reported statement, the Board notes that presumptive 
service connection may not be established under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure if the cancer developed as a result of metastasis of 
a cancer that is not associated with herbicide exposure.  
See, e.g., 38 U.S.C.A. § 1113(a); VAOPGCPREC 18-97 (May 2, 
1997); Darby v. Brown, 10 Vet. App. 243 (1997).  
Consequently, there is no reasonable possibility that the 
nurse's reported statement, even if procured, would 
substantiate the veteran's claim.  As a result, the Board 
finds no reason to pursue the matter further.  No additional 
development action is warranted.

II.  The Merits of the Veteran's Claim

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, non-Hodgkin's 
lymphoma is presumed to be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.309(e) (2005).  In this 
context, the term "herbicide agent" is defined as a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2005).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

If a veteran is not shown to have been exposed to an 
herbicide agent during active military, naval, or air 
service, and such exposure cannot be presumed under 38 C.F.R. 
§ 3.307(a)(6), service connection for non-Hodgkin's lymphoma 
may nevertheless be established on a "direct" basis by 
submitting proof that the disease was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, in order to 
prove "direct" service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for non-Hodgkin's lymphoma.  While the veteran 
contends that he has the condition, the record does not 
establish that he has the medical training necessary to offer 
a competent opinion on the matter.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer evidence that requires medical 
knowledge).  Moreover, the medical evidence does not support 
his contention.  The evidence does show that the veteran was 
found to have a malignant melanoma of the right chest in 
1992; that it was excised; and that melanoma later 
metastasized to a lymph node in the vicinity of his right 
axilla in 1996.  However, none of the physicians who have 
treated the veteran have ever diagnosed him with non-
Hodgkin's lymphoma.  Because there is no competent evidence 
in the record to demonstrate that the veteran has the 
disability for which service connection is claimed, his claim 
must be denied.




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


